Howell, J.
, A, motion is made to dismiss this appeal for the want pf .jurisdiction, as-it is in a criminal case where the punishment is not-death, imprisonment at hard labor, or,a fine exceeding three hundred clpllhrs;
The defendant was .condemned by a judgment of a justice .of the peace to pay a-fine, of twenty dollars and costs for refusing to work on, the. public roads. Execution, issued thereon, and, being returned nulla honat he was indicted by the .grand jury, tried before a petty jury, found guilty,- and sentenced in thp.district court to imprisonment in the parish jail,-for thirty days, under a provision of the Devised Statutes and an ordinance of the police jury.- • From the judgnient imposing this punishment hq has appealed.. -
That this is a criminal proceeding can not be doubted. An indictment was found by the grand jury, against the defendant, and, upon-trial, the following verdict was found ■ by the petit jury: “We, thp - jury, find the prisoner at the bar guilty in manner and. form as charged against him ip the bill of indictment filed.against him.” , - ....
It is only .on criminal charges that, the grand jury can find an indict-, ment, and only of a crime or .offense can a person be found guilty, when so indicted. By. the constitution this court has jurisdiction in criminal cases “ on questions of law only, whenever the punishment ,of death, °P imprisonment at hard labor, pr a fine exceeding three hundred dollars is, actually imposed.” No such punishment is imposed here. .The.only punishment imposed in this proceeding is imprisonment in the parish jail for thirty dpys, and,hence we have no jurisdiction under the above provision of the constitution. , . • - . -
It. is contended, however, that jurisdiction is conferred in the preceding elause-of the-same article of the constitution, to wit:. “To all cases in which the constitutionality or legality of any tax, toll, or impost of. any *656ldnd or nature whatsoever, or any fine, forfeiture, orpeiialty imposed by a municipal corporation shall be in contestation, whatever may be the amount thereof,” and (it is said) because the ordinance of the police jury under which the defendant was condemned by the justice of tne peace to pay a fine or penalty, and for the non-payment of that penalty he was indicted and sentenced in the district court, is attacked as unconstitutional, therefore, the case being dual'in its nature (both civil and criminal), is applicable. The fallacy of this position is, that if the case be dual, the only branch of it before us is the criminal part — the indictment and the conviction thereunder, which began where the civil part ended — the penalty or fine in money imposed by the justice of the peace. This latter part of the proceedings against defendant is not in this case, except as the cause for or basis of the prosecution and as evidence upon which conviction is founded. We can not revise that proceeding, it not being before us; nor can we consider it in determining the question of jurisdiction of the branch of the proceeding brought up on appeal. If it be conceded that the clause of the ordinance of the police jury which authorized the defendant to be fined by the justice of the peace is unconstitutional, it will not give this court jurisdiction in the criminal proceeding, in which he was indicted, convicted, and sentenced to imprisonment, because the issues in this last proceeding alone control the jurisdiction thereof. The issues or questions in one case do not affect the jurisdiction of another. The .clause of the constitution invoked as giving jurisdiction of this case refers to civil cases only. This is evident from its terms and from its juxtaposition with the other. All the clauses of article seventy-four on this subject, except the last, relate to the civil jurisdiction of this tribunal. It says “the jurisdiction shall extend to all cases where the matter in dispute shall exceed five hundred dollars, and to all cases in which the constitutionality or legality of any tax, toll, or impost of any- kind or nature whatsoever, or any fine, forfeiture, or penalty imposed by a municipal corporation shall be in contestation, whatever may be the amount thereof, and in such cases the appeal shall be direct-from the court in which the case originated to the Supreme Court.” Now, if the last class of cases here mentioned was intended to embrace other than purely civil cases, the subsequent and last clause would have been unnecessary, or very different in its construction. But the subject of appellate jurisdiction was not exhausted; all the cases in which appeals were to be had were not disposed of by this portion of the article, and it was added, with marked distinction, “ and in criminal cases, on questions of law only, whenever the punishment of death, or imprisonment at hard labor,- or a fine exceeding three hundred dollars is actually imposed.” In this clause is embraced all the criminal jurisdiction conferred on this court. The expression “ and in criminal cases,” as it is *657used here, is in contradistinction with the preceding clauses, which conferred jurisdiction in all cases involving money or value.
In the first part of the article it is extended to all cases over five hundred dollars, and to all cases involving the constitutionality or legality of any tax, toll, or impost, or of any fine, forfeiture, or penalty imposed by a municipal corporation, and yet it was deemed necessary to define the appellate jurisdiction in criminal cases, and the language used confines it to very narrow limits, which do not include or embrace this case. We, have only such jurisdiction as is expressly conferred.
We are very clear in our conyiction that we,have no jurisdiction of this appeal.
It is therefore ordered that this appeal be dismissed with costs.